3Jn tbc Wnitcb $>fates QJ:ourt of jfcbcral (!Claims
                                      No. 19-885C
                                  (Filed July 23, 2019)
                                NOT FOR PUBLICATION

************************
                                        *
NAJA TALIBAH ZAHIR,                     *
                                        *
                   Plaintiff,           *
                                        *
      V.                                *
                                        *
THE UNITED STATES,                      *
                                        *
                   Defendant.           *
                                        *
************************"

                                       ORDER

       On June 17, 2019, the complaint in this case was filed by prose plaintiff Naja
Talibah Zahir. Although the complaint is difficult to decipher, Ms. Zahir appears to
discuss at length alleged misconduct regarding trusteeship over her bankruptcy
estate by the state of Maryland. Compl. at 1-2. Plaintiff's claim appears to allege
that certain "corporate employees" have falsified evidence during bankruptcy
proceedings to imply that she is deceased when she is not. Id. at 2. She bases this
on an unusual theory regarding the proper use of her surname. Id. Plaintiff also
appears to accuse, in a conclusory manner, the federal government of "Human Sex
Trafficking injury, Inland Pirating .... [and] failure to provide full disclosure of
securities and return of stolen equity/credit .... " Compl. at 4--5.

       As is frequently the case when people represent themselves, Ms. Zahir seems
to misunderstand the jurisdiction given to our court by Congress. Under the Tucker
Act, our court is primarily granted jurisdiction to hear cases brought against the
U.S. government by parties alleging breach of a contract or the violation of a statute
that requires the federal government to pay money in certain circumstances. See 28
U.S.C. § 1491(a). Plaintiff's complaint does not properly allege the existence of a
contract with the federal government, and also fails to allege that the federal
government violated a money-mandating statute. See Compl.; cf. United States v.
Mitchell, 463 U.S. 206, 216-17 (1983); Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir. 2013) ("To be cognizable under the Tucker Act, the claim must be for



                                                       7018 0040 0001 1393 1341
money damages against the United States, and the substantive law must be money-
mandating.").

       The complaint is highly incoherent and difficult to understand, with Ms.
Zahir referring to, for example, "U.S. shipNessel Citizen-Ships (Watery Maritime
Ships that can evaporate into nothingness when exposed)." Compl. at 2. To the
extent that Ms. Zahir complains about issues arising during the course of
bankruptcy proceedings, those issues cannot be challenged in our court. See
Allustiarte v. United States, 46 Fed. Cl. 713, 718 (2000) (holding that "[t]he Court of
Federal Claims does not have the jurisdiction to review decisions issued during the
normal course of bankruptcy proceedings."). If Ms. Zahir is unhappy with her
bankruptcy proceedings, she "can appeal 'to the district court for the judicial district
in which the bankruptcy judge is serving,' ... and then to the Court of Appeals for
the ... Circuit." Celotex Corporation v. Edwards, 514 U.S. 300, 313 (1995) (quoting
28 U.S.C. § 158(a)). Additionally, if Ms. Zahir is alleging criminal wrongdoing on
the part of employees of Maryland and the federal government, our court also does
not possess jurisdiction over those claims. See Joshua v. United States, 17 F.3d
378,379-80 (Fed. Cir. 1994); Stanwyck v. United States, 127 Fed. Cl. 308, 313-15
(2016). Nor, for that matter, can we entertain claims of tortious conduct. 28 U.S.C.
§ 1491(a) (the Court of Federal Claims does not have jurisdiction over claims
"sounding in tort."). Plaintiff also seems to complain about misconduct by the state
of Maryland as "trustee ex-officio" of her bankruptcy estate. Comp 1. at 2. Our court
does not have jurisdiction to entertain cases against defendants other than the
United States. See Shalhoub v. United States, 75 Fed. Cl. 584, 585 (2007)
(explaining that "[t]he jurisdiction of this court extends only to suits against the
United States.").

       When a plaintiff has failed to state a claim that falls within the subject-
matter jurisdiction of our court, a sua sponte dismissal is required. See Rule
12(h)(3) of the Rules of the United States Court of Fede1·al Claims (RCFC) ("If the
court at any time determines that it lacks subject-matter jurisdiction, the court
must dismiss the action."); Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004) (stating that "jurisdiction may be challenged at any time by ... the court sua
sponte"). Since our court lacks subject-matter jurisdiction over Ms. Zahir's
complaint it is therefore DISMISSED pursuant to RCFC 12(h)(3). The Cle1·k is
directed to close the case.t

IT IS SO ORDERED.


                                          :ftil~
                                          Senior Judge


t Plaintiffs application to proceed in forma pauperis is hereby GRANTED
                                           - 2-